United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3139
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Trevon Sykes

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: September 25, 2015
                             Filed: January 4, 2016
                                 ____________

Before LOKEN, BEAM, and SHEPHERD, Circuit Judges.
                           ____________

SHEPHERD, Circuit Judge.

      Trevon Sykes pled guilty to being a felon in possession of numerous firearms
in violation of 18 U.S.C. § 922(g)(1). Finding that Sykes had committed three
predicate offenses qualifying as violent felonies under § 924(e), the district court1

      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
sentenced Sykes to 180 months in prison and a three-year term of supervised release.
Sykes appeals his sentence, raising issues related to the nature of his predicate
offenses coupled with his age at the time of the commission of these offenses. We
affirm.

                                          I.

       On May 23, 2013, Sykes and Charles Sacus arrived at a tattoo parlor in St.
Louis, Missouri. Unbeknownst to Sykes and Sacus, the proprietors of the tattoo
parlor were undercover agents with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (“ATF”). As a cover, the agents posed as convicted felons who were
buying guns for unlawful use by an outlaw motorcycle gang. While at the tattoo
parlor, Sykes handed a Hi-Point .45 caliber semi-automatic pistol to Sacus, which
Sacus sold to the undercover agents for $500. Sykes admitted to the undercover
agents that he had recently been released from prison, the pistol belonged to him, and
he had more guns for sale.

       Over the following weeks, Sykes sold five firearms, two of which were stolen,
to the undercover agents. All of the transactions were recorded with audio and video.
ATF experts examined the firearms and determined that they functioned as designed
and were manufactured outside the state of Missouri.

       A federal grand jury indicted Sykes for being a felon in possession of numerous
firearms from May 23, 2013 to June 6, 2013, in violation of 18 U.S.C § 922(g)(1).
Sykes entered a plea agreement and pled guilty to the charge against him. The United
States Probation Office (“Probation”) issued a presentence investigation report
(“PSR”), which stated that Sykes had three prior convictions that were crimes of
violence and violent felonies. Specifically, certified court records established that
Sykes previously was convicted of: (1) two counts of Burglary Second Degree in St.
Louis County in 2010; (2) Burglary Second Degree and Felony Stealing in St. Louis

                                         -2-
County in 2010; (3) three counts of Possession of a Controlled Substance in St. Louis
County in 2010; and (4) Burglary First Degree in St. Louis City in 2010. Each of
these prior convictions is a felony punishable by a term of imprisonment exceeding
one year. As a result of Sykes having three violent felony convictions and one
serious drug offense, the PSR classified him as an Armed Career Criminal subject to
a mandatory minimum sentence of 180 months pursuant to the Armed Career
Criminal Act (“ACCA”), 18 U.S.C. § 924(e).

       Sykes objected to his classification as an Armed Career Criminal, asserting that
because the second-degree burglaries were of unoccupied commercial buildings and
were nonviolent, and in view of his age at the time of the commission of the
burglaries, the offenses should not count as predicate convictions under the ACCA.
The district court rejected these arguments, noting that Sykes was certified as an adult
for each of his prior convictions and the two offenses to which Sykes objected
qualified as violent felonies under Eighth Circuit law.

                                          II.

      On appeal, Sykes first argues that his two prior convictions for second-degree
burglary do not qualify as violent felonies for the purposes of § 924(e), because the
Missouri second-degree burglary statute is overbroad and Sykes burgled unoccupied
commercial buildings. Second, Sykes asserts that he incurred the prior convictions
when he was under the age of 18, and therefore using them to enhance his sentence
to a mandatory minimum of fifteen years constitutes cruel and unusual punishment
under the Eighth Amendment. We address each argument in turn.

                                          A.

      First, Sykes contends that the district court erred in finding that his prior
second-degree burglary convictions qualify as violent felonies for purposes of

                                          -3-
§ 924(e) because Sykes burgled unoccupied commercial buildings. We review de
novo whether a prior conviction constitutes a violent felony for the purposes of
§ 924(e). United States v. Boaz, 558 F.3d 800, 806 (8th Cir. 2009) (citing United
States v. Comstock, 531 F.3d 667, 679 (8th Cir. 2008), cert. denied, 555 U.S. 1020
(2008)). To determine whether a past conviction qualifies as a violent felony, we
apply the “categorical approach,” under which we “look only to the fact of conviction
and the statutory definition of the prior offense.” Taylor v. United States, 495 U.S.
575, 602 (1990). Burglary is one of the enumerated offenses under § 924(e)(2)(B)(ii).
An offense constitutes “burglary” under § 924(e) if it contains the elements of
“generic burglary,” which is defined as “unlawful or unprivileged entry into, or
remaining in, a building or other structure, with intent to commit a crime.” Taylor,
495 U.S. at 598. Any enhanced sentence under § 924(e) for a prior burglary
conviction must “rest on the showing that the conviction ‘necessarily’
involved . . . facts equating to generic burglary.” Shepard v. United States, 544 U.S.
13, 24 (2005).

        Under Missouri law, a person commits second-degree burglary when “he or she
knowingly enters unlawfully or knowingly remains unlawfully in a building or
inhabitable structure for the purpose of committing a crime therein.” Mo. Ann. Stat.
§ 569.170. This definition largely conforms to the elements of a generic burglary
promulgated in Taylor: (i) unlawful entry or remaining in (ii) a building or structure
(iii) with the intent to commit a crime. See Taylor, 468 U.S. at 575. Sykes, however,
argues that the Missouri definition of an “inhabitable structure” is overbroad because
it includes a “ship, trailer, sleeping car, airplane, or other vehicle or structure.”
§ 569.010(2). Nevertheless, Sykes did not object to the PSR’s factual recitations
providing that he burgled commercial buildings, and his general objection to the PSR
classifying him as a career offender is insufficient to trigger the government’s
obligation to introduce evidence confirming that Sykes was convicted for burgling
buildings. See United States v. Stymiest, 581 F.3d 759, 768 (8th Cir. 2009); United
States v. Reliford, 471 F.3d 913, 916 (8th Cir. 2006) (“[I]f the defendant fails to

                                         -4-
object to fact statements in the [PSR] establishing that a prior offense was a violent
felony conviction, the government need not introduce at sentencing the documentary
evidence that Taylor and Shepard otherwise require.”).

       Sykes also argues that his prior second-degree burglary convictions are not
violent felonies for purposes of the ACCA because they were of unoccupied
commercial buildings and did not pose “a serious potential risk of physical injury to
another.” Sykes draws on the language of the residual clause of § 924(e). In the time
since Sykes briefed his argument, the Supreme Court has held that imposing an
increased sentence under the residual clause of § 924(e) is unconstitutional. Johnson
v. United States, 135 S.Ct. 2551, 2563 (2015). Nevertheless, the Court noted that its
“decision does not call into question the application of the Act to the four enumerated
offenses, or the remainder of the Act’s definition of a violent felony.” Id. Therefore,
because burglary is an enumerated offense under § 924(e)(ii), the imposition of an
increased sentence need not rest on whether Sykes’s conduct posed “a serious
potential risk of physical injury to another.” Indeed, the Supreme Court has rejected
the notion that “Congress meant to include as predicate offenses only a subclass of
burglaries whose elements include ‘conduct that presents a serious risk of physical
injury to another’ over and above the risk inherent in ordinary burglaries.” Taylor
495 U.S. at 597. “[I]f this were Congress’ intent, there would have been no reason
to add the word ‘burglary’ to § 924(e)(2)(B)(ii), since that provision already includes
any crime that ‘involves conduct that presents a serious potential risk of physical
injury to another.’” Id. The Court reasoned that Congress most likely thought that
certain categories of property crimes typically present a risk of injury to persons and
are so often committed by career criminals that they should be enumerated in the
enhancement statute. Id.

      Accordingly, we conclude that Sykes’s prior second-degree burglary
convictions fit within the generic definition of “burglary” for purposes of the ACCA
and each constitutes a violent felony under § 924(e).

                                         -5-
                                         B.

      Second, Sykes contends that the sentence enhancement constitutes cruel and
unusual punishment under the Eighth Amendment because he was a juvenile when
he incurred the prior convictions. We review constitutional challenges to a sentence
de novo. United States v. Bowers, 638 F.3d 616, 620 (8th Cir. 2011).

       Sykes cites the Supreme Court’s decisions in Roper v. Simmons, 543 U.S. 551
(2005) and Graham v. Florida, 560 U.S. 48 (2010) in support of his contention. We
have rejected the argument that in light of Roper, application of the ACCA
enhancement to a sentence violates the Eighth Amendment when it results in an
increased sentence based on crimes committed as a juvenile. See United States v.
Jones, 574 F.3d 546, 553 (8th Cir. 2009). “Roper does not deal specifically–or even
tangentially–with sentence enhancement. It is one thing to prohibit capital
punishment for those under the age of eighteen, but an entirely different thing to
prohibit consideration of prior youthful offenses when sentencing criminals who
continue their illegal activity into adulthood.” Id. (quoting United States v. Wilks,
464 F.3d 1240, 1243 (11th Cir. 2006)). Likewise, Graham does not remotely concern
sentence enhancement under the ACCA for crimes committed as a juvenile. Graham
held that the Eighth Amendment prohibits the imposition of a life without parole
sentence on a juvenile offender who did not commit homicide. 560 U.S. at 82. Sykes
is not facing a life sentence, but a fifteen-year sentence under § 924(e). Neither
Roper nor Graham prohibit sentence enhancement based on convictions incurred as
a juvenile.

       Furthermore, we have held that “the Eighth Amendment does not prohibit using
an adult conviction based on juvenile conduct to increase a sentence under the
ACCA.” United States v. Jones, 574 F.3d 546, 553 (8th Cir. 2009). Sykes was
certified as an adult for each of his prior second-degree burglary convictions.

                                        -6-
Accordingly, Sykes’s sentence enhancement under § 924(e) for crimes he committed
as a juvenile does not violate the Eighth Amendment, and the district court did not
err in enhancing Sykes’s sentence.

                                       III.

       We hold that the district court properly classified each of Sykes’s Missouri
second-degree burglary convictions as a violent felony for the purpose of enhancing
his federal sentence pursuant to the ACCA. Accordingly, we affirm Sykes’s sentence.
                        ______________________________




                                        -7-